73272: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16764: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73272


Short Caption:IN RE: MATTER OF E.R. C/W 73198Court:Supreme Court


Consolidated:73198*, 73272Related Case(s):73198


Lower Court Case(s):Clark Co. - Eighth Judicial District - J337398Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/14/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerClark County Department of Family ServicesTanner L. Sharp
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


PetitionerClark County District Attorney's OfficeTanner L. Sharp
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


Real Party in InterestJoey RozierJohn R. Blackmon
							(Former)
						
							(Blackmon Law Group)
						Christopher P. Ford
							(Ford & Friedman, LLC)
						


Real Party in InterestPhilip RiveraGregory S. Mills
							(Mills & Anderson Law Group)
						


Real Party in InterestRegina RiveraGregory S. Mills
							(Mills & Anderson Law Group)
						


Real Party in InterestStephanie RozierJohn R. Blackmon
							(Former)
						
							(Blackmon Law Group)
						Christopher P. Ford
							(Ford & Friedman, LLC)
						


Reference PartyE. J. R.Emily M. McFarling
							(McFarling Law Group)
						Raymond E. McKay
							(Law Offices of Jason M. Peck)
						


RespondentCynthia N. Giuliani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/19/2017Filing FeePetition Filing fee waived.  State/County/Municipality.


06/19/2017Petition/WritFiled Petition for Writ of Mandamus.17-20249




06/19/2017AppendixFiled Appendix to Petition for Writ.17-20252




06/19/2017MotionFiled Emergency Motion for Stay Under NRAP 27(e).17-20253




06/28/2017MotionFiled Request to File an Opposition to Emergency Motion for Stay Under NRAP 27(e) and Request for Extension of Time to File an Opposition.17-21664




06/28/2017Notice/IncomingFiled Notice of Court Appearance (Raymond McKay as counsel for Referenced Party E.R.).17-21666




07/13/2017Order/ProceduralFiled Order. We consolidate these matters in the interest of judicial economy.  We have determined that the minor child and Clark County Department of Family Services, which has legal custody of the minor child, should be listed as real parties in interest in Docket No. 73198.   Further, the minor child should be listed as a real party in interest in Docket No. 73272.   We direct the clerk of this court to amend the captions on this court's docket to conform to the captions on this order. Petitioners in Docket No. 73272 have filed a motion to stay the district court's order pending this court's consideration of the petition in that matter.  The subject minor's attorney has submitted an opposition to the motion.  Having considered the motion and opposition thereto, we conclude that a stay is warranted, and we therefore grant the motion.  Real parties in interest Stephanie R., Joey R., and E.R., on behalf of respondents, shall have 30 days from the date of this order to file and serve answers. All petitioners shall have 15 days from service of the last-filed answer to file and serve any reply. Clark County Department of Family Services shall supplement its appendix with those transcripts once the transcripts become available. fn1[Petitioners in Docket No. 73198 failed to include the district court's written order in their appendix.  fn1[Philip R. and Regina R. shall have 11 days from the date of this order to file and serve a copy of the district court's June 12, 2017, order as supplement to their appendix in Docket No. 73198.] fn4[Cause appearing, we grant the motion of the child's attorney to file an opposition and direct the clerk to file the opposition received June 29, 2017.] fn5[ Petitioners in Docket No. 73198 request, within their petition, a stay of the same district court order. In light of the stay granted herein, at this time, we take no action on the request for stay in Docket No. 73198.]  fn6[ Any or all of these parties may file a joint answer, and each may file a single answer addressing both writ petitions.] fn7[Because the transcripts will be available to Philip R. and Regina R. once Clark County Department of Family Services supplements its appendix, we deny as moot Philip and Regina R.'s request for an order directing the district court to make those transcripts available to them.] Nos. 73198/73272.17-23397




07/14/2017TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts:04/13/17, 04/14/17,05/23/17 (72372). Nos. 73198/73272.17-23550




07/17/2017AppendixFiled Petitioner's Supplement to Appendix (73272). Nos. 73198/73272.17-23692




07/18/2017MotionFiled Opposition to Emergency Motion for Stay Under NRAP 27(e). (FILED PER 07/13/17 ORDER.) Nos. 73198/73272.17-23826




07/24/2017AppendixFiled Petitioners' Supplement to Appendix (73198). Nos. 73198/73272.17-24491




07/25/2017Notice/IncomingFiled Certificate of Mailing (Petitioners' Supplement to Appendix (73198)). Nos. 73198/73272.17-24726




08/03/2017Notice/IncomingFiled Notice of Appearance of Counsel (Emily McFarling as Pro Bono Co-Counsel for Reference Party, E.R., a Minor). Nos. 73198/73272.17-25814




08/09/2017Notice/OutgoingIssued Notice of Deficient Answer to Petition for Writ. Corrected Answer to Petition for Writ due: 5 days (E.R.). Nos. 73198/73272.17-26691




08/10/2017Petition/WritFiled Real Party in Interest Minor Child, E.R.'s Answer to Consolidated Petitions for Writ of Mandamus. Nos. 73198/73272.17-26761




08/11/2017Notice/IncomingFiled Notice of Appearance of Counsel for Stephanie and Joel Rozier (John Blackmon as counsel for Real Party in Interest Stephanie and Joel Rozier). Nos. 73198/73272.17-26912




08/14/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answer to Writ Petition due: 5 days. Nos. 73198/73272.17-27060




08/15/2017Petition/WritFiled Real Party in Interest Stephanie and Joel R's Answer to Consolidated Petitions for Writ. Nos. 73198/73272.17-27176




08/22/2017Notice/IncomingFiled Certificate of Service (Real Party in Interest Stephanie and Joel R's Answer to Consolidated Petitions for Writ). Nos. 73198/73272.17-28191




08/28/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply in Support of Petition for Writ of Mandamus due: September 13, 2017. Nos. 73198/73272.17-28817




08/29/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply in Support of Petition for Writ of Mandamus in Docket No. 73272 due: September 13, 2017. Nos. 73198/73272.17-28977




09/13/2017Petition/WritFiled Petitioner Clark County District Attorney's Offices' Reply in Support of Petition for Writ of Mandamus (73198). Nos. 73272/73198.17-30916




09/14/2017Petition/WritFiled Petioner Clark County Department of Family Services' Reply to Respondents' Answers to Consolidated Petitions for Writ of Mandamus (73272). Nos. 73198/73272.17-30950




10/31/2017Notice/IncomingFiled Notice of Change of Firm for attorney John Blackmon. Nos. 73198/7327217-37193




11/29/2017Letter/IncomingFiled November 29 2017 correspondence to Clerk of Court re Counsel for Stephanie & Joey R. Nos. 73198/73272.17-41108




12/12/2017Order/ProceduralFiled Order. Mr. Blackmon is listed as counsel of record on this court's docket pursuant to the notice of appearance filed August 11, 2017. Mr. Ford was not listed as counsel of record on that notice and did not file a separate notice of appearance. If Mr. Ford wishes this court's docket to reflect that he is counsel of record, he should file a substitution of counsel pursuant to NRAP 46(e)(2). Nos.73198/73272.17-42803




01/03/2018Order/Clerk'sFiled Order re: Scheduling of Oral Argument. These matters will be scheduled for oral argument on the next available calendar. Nos. 73198/7327218-00287




01/04/2018Notice/IncomingFiled Substitution of Counsel.  Christopher P. Ford, Esq. of the law firm Ford & Friedman substituting as counsel for Real Parties in Interest Stephanie and Joel Rozier in place and stead of John R. Blackmon.18-00521




01/09/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, February 14, 2018, at 11:30 a.m. for 30 minutes in Las Vegas. Nos. 73198/7327218-01156




01/31/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-04217




02/14/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel MC/RP/LS.


05/03/2018Opinion/DispositionalFiled Authored Opinion. "Petitions granted." Direct the clerk of this court to issue a writ of mandamus directing the district court to vacate the order placing the child with the maternal relatives and to conduct a trial de novo and enter a decision consistent with the guidelines set forth in this opinion. Before: Cherry/Parraguirre/Stiglich. Author: Cherry, J. Majority: Cherry/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 29. SNP18-MC/RP/LS  Nos. 73198/7327218-16764




05/03/2018WritIssued Writ with letter. Original and one copy of writ and two copies of opinion mailed to Attorney Tanner L. Sharp for service upon Judge Cynthia Guiliani. Nos. 73198/73272.18-16867




05/09/2018MotionFiled Termination of Counsel for Stephanie Stephanie Rozier and Joel Stephanie Rozier. Nos. 73198/73272.18-17572




05/30/2018Order/ProceduralFiled Order Granting Motion. The clerk shall remove Christopher P. Ford as counsel of record for Stephanie R. and Joey R. Nos. 73198/73272.18-20547




06/05/2018RemittiturIssued Notice in Lieu of Remittitur. Nos. 73198/7327218-21319




06/05/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. Nos. 73198/73272


07/13/2018WritFiled Returned Writ. Writ copy returned. Served on Judge Cynthia N. Guiliani on July 10, 2018. Nos. 73198/73272.18-26829





Combined Case View